 188DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLocal 825, International Union of Operating Engi-neers, AFL-CIO (Building Contractors Associa-tion of New Jersey) and Domenic Tarantino.Cases 22-CB-5324 and 22-CB-550910 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND CRACRAFTOn 10 March 1987 Administrative Law JudgeJulius Cohn issued the attached decision. The Re-spondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Local 825,International Union of Operating Engineers, AFL-CIO, Little Falls, New Jersey, its officers, agents,and representatives, shall take the action set forthin the Order.The Respondent's exception that Raymond Polgar did not chair the14 April 1986 district meeting of Local 825 has merit. The uncontrovert-ed testimony is that Thomas Rowe chaired the meeting. The judge's in-advertent error does not affect the outcome of the case.In sec. 111,13, of his decision, the judge found that the Respondent vio-lated Sec. 8(a)(1)(A) of the Act. We note that the correct citation to theAct is Sec. 8(b)(I)(A).Thomas R. Gibbons, Esq., of Newark, New Jersey, forthe General Counsel.David Solomon, Esq. (Schneider, Cohen, & Solomon), ofJersey City, New Jersey, for the Respondent.Domenic Tarantino, pro se.DECISIONSTATEMENT OF THE CASEJulius COHN, Administrative Law Judge. This casewas tried in Newark, New Jersey, on 30 June 1986. Oncharges filed in Cases 22-CB-5324 and 22-CB-5509 on25 June 1985 and 30 May 1986, respectively, the Region-al Director for Region 22 issued an order consolidatingcases and a second amended complaint on 18 June 1986.1" A prior complaint that had consolidated Cases 22-CB-5324 and 22-CB-4833 (filed by another charging party) had been issued Thereafter,an order severing Case 22-CB-4833 was issued and that case was dis-missed, the charge therein having been withdrawn by the other chargingparty. Tarantino's second charge, Case 22-CB-5509, was then consolidat-ed with Case-22-CB-5324The second amended complaint alleged violations byLocal 825, International Union of Operating Engineers,AFL-CIO (Respondent or Local 825) of Section8(b)(1)(A) of the Act. It is contended that Respondentunlawfully refused to permit Tarantino to examine thehiring hall records and lists of applicants for referralduring a certain period of time and, in addition, that Re-spondent further refused to permit him to examine therecords because he had filed unfair labor practicecharges under the Act.Respondent filed an answer to this second amendedcomplaint denying the commission of unfair labor prac-tices.All parties were given an opportunity to participate,produce relevant evidence, to examine and cross-examinewitnesses, to file briefs, and to argue orally. Briefs sub-mitted by the General Counsel and Respondent havebeen carefully considered.On the entire record, including my observation of thewitnesses and their demeanor, I make the followingFINDINGS OF FACTI. JURISDICTIONBuilding Contractors Association of New Jersey(BCA), a New Jersey corporation with a principal officeand place of business in Woodridge, New Jersey, is anassociation of employers engaged as contractors in thebuilding and construction industry in the State of NewJersey and other States. During the preceding 12months, employer-members of BCA purchased construc-tion materials valued at more than $50,000, which weredelivered to jobsites in New Jersey, of which materialsvalued in excess of $50,000 were transferred to the job-sites directly from States other than the State of NewJersey. The complaint alleges, Respondent admits, and Ifind that BCA is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II. THE LABOR ORGANIZATIONLocal 825 is a labor organization within the meaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent has had a series of collective-bargainingagreements with BCA including the current one that in-volves a unit of construction equipment employees em-ployed by members of the Association. The currentagreement provides for an exclusive hiring hall underwhich Local 825 refers operators of construction equip-ment to the employer-members of the Association.Dominic Tarantino has been a member of Local 825for approximately 35 years and, of course, obtains em-ployment through its hiring hall procedures. In addition,Tarantino has been an active member, including runningfor union office. Moreover he has been a frequent filer ofunfair labor practice charges against Local 825 with theNational Labor Relations Board, including some which284 NLRB No. 24 OPERATING ENGINEERS LOCAL 825 (BUILDING CONTRACTORS)189have been litigated before the Board. During the earlypart of 1985, Tarantino, when out of work, would tele-phone to place his name on the list for referral. At thesame time he would ask for an opportunity to examinethe list, and was informed that this could be done onlywith permission of the business manager. He was unsuc-cessful until one time when he was told that he couldlook at his name only on the list and no others. As aresult of unfair labor practice charges filed in 1985 byTarantino and another individual, arrangements weremade so that Tarantino and others were permitted toview their own name as well as those of the individualsimmediately ahead and after on the list. Still later, thisprocedure was changed so that members would be ableto see the entire list, provided an appointment was madeto do so. In addition they would be allowed to copy in-formation from the hiring hall list. Thereafter, in January1986, Tarantino received an opportunity to view the listunder the new conditions and did so at intervals during1986, when convenient to both Local 825 and himself.These facts, as stated above, are uncontradieted on thisrecord.Tarantino attended a meeting of one of the Districts ofLocal 825 on 14 April 1986. The meeting was chaired byRaymond Polgar, then office manager and recording sec-retary of Respondent. There were over 100 members inattendance at this meeting. Tarantino spoke at the meet-ing, complaining about the procedures used in runningthe hiring hall and the maintenance of the worklist. Hespecifically referred to two names and asked for informa-tion about how they got on the list. According to Taran-tino, Polgar replied, "You're not going to get it. You cango to the Labor Board, file another charge."While Po'gar denied telling it the way Tarantino de-scribed, he did testify that he told Tarantino, "If you'rereally not satisfied, file another charge. Do whatever youhave to do. We have nothing to hide from you or anyother member."B. AnalysisIt is uncontroverted that during 1985, the period en-compassed by the charges, Tarantino was denied accessby Local 825 to the referral lists and the informationcontained therein. The Board has clearly held that "Aunion has an obligation to deal fairly with an employee'srequest for job referral information and that an employeeis entitled to access to job referral lists to determine hisrelative position in order to protect his referral rights."Teamsters Local 282 (AGC of New York), 280 NLRB 733,735 (1986); Operating Engineers Local 324 (AGC of Michi-gan), 226 NLRB 587 (1976). Moreover it has been heldthat "A union breaches its duty of fair representation inviolaton of Section 8(b)(1)(A) of the NLRA when it ar-bitrarily denies a member's request for job referral infor-mation, when that request is reasonably directed towardsascertaining whether the member has been fairly treatedwith respect to obtaining job referrals." See NLRB v.Carpenters Local 608, 811 F.2d 149, 152 (2d Cir. 1987),enfg. 279 NLRB 747 (1986). In this context I find that byits refusal to provide meaningful access by members tothe hiring hall list for referral during 1985, Respondentviolated Section 8(a)(1)(A) of the Act. Indeed Respond-ent's main contention in this regard is that an adjustmenthad been reached with respect to the charge and com-plaint severed from this case, as noted above, by whichRespondent had agreed to furnish access and the infor-mation as requested. The instant case, however, remainsvital and accordingly must be decided.The complaint further alleges that Respondent violat-ed Section 8(b)(1)(A) of the Act, by failing and refusingto respond to requests for information from Tarantinobecause he filed unfair labor practices and gave testimo-ny under the Act. This allegation, of course, refers to theremarks made by Polgar at the District meeting of 14April. I am inclined to credit Tarantino's version of thisincident as a result of the lengthy background of his ac-tivities. But assuming Polgar's version that he told Tar-antino to file another charge if he was not satisfied, Ifind such statement contains an implied threat that theRespondent's actions concerning the requests for referralrecords were, in Tarantino's case, based on his priorfiling of charges. In the context of Tarantino having ac-tually filed many charges before the Board, his constantcomplaints with respect to the operation of the hall, themere mention by Polgar of filing of charges, gives rise tothe conclusion that retaliation by Local 825 occurs fol-lowing such action by Tarantino. Accordingly, I fmdthat Respondent further violated Section 8(bX1)(A) ofthe Act. See Longshoremen Local 1329 (Metals ProcessingCorp.), 252 NLRB 229 (1980).THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices within the meaning of Section8(b)(1)(A) of the Act, I shall recommend that it ceaseand desist therefrom and that it take certain affirmativeaction designed to effectuate the policies of the Act.The prayer for relief in the complaint requests, andGeneral Counsel's brief argues, that the remedy shouldinclude authorization for discovery proceedings pursuantto the Federal Rules of Civil Procedure in order tosecure compliance with any order of the Board. TheGeneral Counsel does not contend that there are anyspecial circumstances here present necessitating depar-ture from the traditional remedy in similar cases and Iwill not include that requested remedy here. NorthwindMaintenance Co., 281 NLRB 317 (1986); 0. L. Willis,Inc., 278 NLRB 203 (1986).On the basis of the above findings of fact and on theentire record of this case, I make the followingCONCLUSIONS OF LAW1.Building Contractors Association of New Jersey isan association of employers engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.Local 825, International Union of Operating Engi-neers, AFL-CIO is a labor organization within themeaning of Section 2(5) of the Act.3.By arbitrarily refusing to honor requests for infor-mation made by employees who have a reasonable needtherefor, Respondent violated Section 8(b)(1)(A) of theAct. 190DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD4.By threatening its members with reprisals becausethey tiled charges and/or gave testimony at the NationalLabor Relations Board, Respondent violated Section8(b)(1)(A) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended2ORDERThe Respondent, Local 825, International Union ofOperating Engineers, AFL-CIO, Little Falls, NewJersey, its officers, agents, and representatives, shall1. Cease and desist from(a)Refusing arbitrarily to honor requests for informa-tion, concerning the referral list maintained by theUnion, made by employees who have a reasonable needtherefor.(b)Threatening or coercing employees in their accessto the National Labor Relations Board and threateningthem with reprisals because of their having filed chargesand given testimony at the Board.(c)In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Post at Respondent's office and place of businesscopies of the attached notice marked "Appendix."3Copies of the notice, on forms provided by the RegionalDirector for Region 22, after being signed by the Re-spondent's authorized representative, shall ,be posted bythe Respondent immediately upon receipt and maintainedfor 60 consecutive days in conspicuous places including2 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director in writing within 20days from the date of this Order what steps Respondenthas taken to comply.the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"APPENDIXNOTICE TO MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT arbitrarily refuse to honor requests forinformation made by employees who have a reasonableneed therefor, pertaining to the referral of members topositions with employers.WE WILL NOT threaten or coerce employees in theiraccess to the National Labor Relations Board by threat-ening them with reprisals because of their having filedcharges and given testimony at the Board.LOCAL 825, INTERNATIONAL UNION OFOPERATING ENGINEERS, AFL-CIO